DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments in Pre-Appeal Request
This Non-final Office Action is in response to the Pre-Appeal Brief Request for Review of May 3, 2022 and the subsequent Panel Decision dated June 16, 2022 deciding to withdraw invocation of 35 U.S.C. 112(f) interpretation of the claims, withdraw the 35 U.S.C. 112(a) and 112(b) rejections resulting therefrom, and reopen prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-10, 12-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,840,263 to Sohler (hereinafter SOHLER) in view of U.S. Patent No. 2,178,714 to Anderson (hereinafter ANDERSON) and further in view of U.S. Patent Application Publication No. US 2011/0011284 A1 by Burke, hereinafter BURKE.
Regarding Claim 1, SOHLER discloses an adjustment assembly (Fig. 1; Page 1, lines 56-58) for adjusting a gap (the gap between cone 10 and throttling surface 18 shown in Fig. 2; Page 1, lines 76-100) between a restrictor ring (10 in Figs. 1 and 2; Page 1, lines 76-77) and an auger (1 in Figs. 1 and 2; Page 1, lines 62-63) in an industrial food separator (Title).  The assembly is manually adjustable by turning a hand-wheel (11 in Fig. 1; Page 1, lines 81-85) which turns an adjustment nut (12 in Fig 1; Page 1, lines 79-81) that advances and retracts the restrictor ring cone.  Since the assembly is manually adjustable, SOHLER does not disclose the electric motor, mechanical assembly and controller as claimed in Claim 1.
ANDERSON discloses an adjustment assembly (Fig. 2; Page 1, col. 1, lines 50-52) for adjusting a gap between a restricting choke mechanism (15 in Fig. 1; Page 1, col. 2, lines 21-24) and a worm auger (11 and 12 in Fig. 1; Page 1, col. 2, line 19) in an industrial food separator (Figs. 1 and 2; Title), the adjustment assembly comprising:
an electric motor (B in Fig. 2; Page 1, col. 2, line 51) having a shaft (motor B is shown in Fig. 3 with an output shaft);
a mechanical assembly (Fig. 2) coupling the electric motor to the restricting choke mechanism to translate rotation of the shaft of the electric motor into movement of the restrictor ring to change a width of the gap (Page 1, col. 2, line 35 through Page 2, col. 1, line 6 describes how restricting choke mechanism 15 changes the width of the gap); and
a controller communicatively coupled to the electric motor (Page 2, col. 1, lines 7-25 disclose structure of a controller communicatively coupled to motor B in Fig. 2.), the controller having one or more processing devices (Fig. 3; Page 2, col. 1, line 26 through Page 4, col. 2, line 66 goes into detail regarding circuitry which controls the mechanical assembly).
The press shown in ANDERSON in connection with disclosure of the adjustment assembly uses radially movable jaws (21 in Fig. 2; Page 1, col. 2, line 41) which move toward and away from the worm auger to change the width of the gap.  However, Page 1, col. 2, lines 35-39 teaches the disclosed adjustment assembly may be used in conjunction with other types of choke mechanisms.  Page 1, col. 1, lines 1-43 teach improving manually-operated choke presses by using an adjustment assembly which is automatically adjusted.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to automate the adjustment assembly of a press of the type disclosed by SOHLER in order to improve its choke control as taught by ANDERSON on Page 1, col. 1, lines 22-43.  Also see M.P.E.P. §2144.04,III.  A person of ordinary skill would automate SOHLER’s manually-operated adjustment assembly by replacing the hand-wheel of SOHLER (11 in Fig. 1) with the worm (27 in Fig. 2; Page 1, col. 2, line 47-48), shaft (28 in Fig. 2; Page 1, col. 2, line 48), motor (B in Fig. 2) and control (Page 2, col. 1, line 7 through Page 4, col. 2, line 66) taught by ANDERSON such that the adjusting worm of ANDERSON rotates the adjustment nut of SOHLER (12 in Fig. 1) to move the restricting ring cone (10 in Fig. 1) in relation to the throttling surface (18 in Fig. 2).
The controller disclosed by ANDERSON uses 1930’s era technology to control automated movement of the adjustment assembly.  And, therefore, ANDERSON does not disclose a controller with memory and storage media used to execute the processing devices which cause the motor to move the adjustment assembly and change the width of the gap as the last clause of Claim 1 specifies.
BURKE discloses a press (20 in Fig. 1a; ¶[0037]) for compressing loose solid feedstock which uses controllers (181 and 182 in Fig. 2a; ¶[0061], and 300 in Fig. 6; ¶[0081]) to actively control a screw compressor (26 in Fig. 1e; ¶[0042]), a reciprocating compressor (28 in Fig. 1e; ¶[0047]) and choke cone assembly (36 in Fig. 1e; ¶[0038]) in real time to control the compression of the feedstock according to a pre-programmed schedule.  See Abstract.  ¶[0061] discloses the controller has a microprocessor which may be pre-programmed to include a reference or datum schedule to control operation of the press.  ¶[0065] through ¶[0067] describe how the controllers use choke cone assembly 36 to maintain pressure within the press by controlling movement of choke cone 206 in relation to digester insert tail pipe 196 (see Fig. 4a).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to update the controller of the adjustment assembly taught by ANDERSON with programmable controllers as taught by BURKE in order to control operation of the press in real time as BURKE teaches in ¶[0061].  A person of ordinary skill would understand the controllers described by BURKE have memory and storage media in order to pre-program the schedule that controls the gap between choke cone 206 and tail pipe 196, and apply this teaching to ANDERSON such that a programmable controller would have pre-programmed instructions which sends commands to electric motor B in ANDERSON that rotates worm 27 and changes the width of the gap.
Regarding Claim 2, the prior art reference combination of SOHLER in view of ANDERSON and further in view of BURKE renders the assembly of Claim 1 unpatentable as explained above.  The mechanical assembly disclosed in ANDERSON includes:
a worm gear (27 in Fig. 2) coupled to the shaft of the electric motor (worm 27 is on shaft 28 which is coupled through gearing 29 to the shaft of electric motor B as shown in Fig. 3); and
a ring gear (24 in Fig. 2; Page 1, col. 2, line 44) having an annular geometry with a worm thread on its outer surface (ring gear 24 is shown in Fig. 2 with an annular geometry and worm threads on its outer surface) and axial cam surfaces on its inner surface (23 in Fig. 2; Page 1, col. 2, line43), wherein the worm thread is engaged with the worm gear (Fig. 2 shows worm 27 engaged with the thread on the outer surface of ring gear 24; Page 1, col. 2, lines 47-48);
wherein the axial cam surfaces of the ring gear are engaged with the axial jaws (21 in Fig. 2) of the choke mechanism (15 in Fig. 1).
As previously explained, the press shown in ANDERSON uses radially movable jaws instead of a restrictor ring, but teaches the adjustment assembly may be used in conjunction with other types of choke mechanisms.  When the adjustment assembly of ANDERSON is used on a press such as the one disclosed in SOHLER as previously explained, nut 12 of SOHLER would function as a ring gear that is internally axially threaded, as shown in Fig. 1 of SOHLER, and have a worm thread on its outer surface in place of hand-wheel 11 which would be engaged with worm 27 of ANDERSON’s assembly.
Regarding Claim 8, the prior art reference combination of SOHLER in view of ANDERSON and further in view of BURKE renders the assembly of Claim 1 unpatentable as explained above.  ¶[0062] of BURKE teaches controller 182 may be programmed to monitor operation of the press and correct deviations which occur due to small amounts of slack or tolerance build up within the system.  A person of ordinary skill would understand this as teaching to account for gear backlash in the adjustment assembly when programmable controllers as taught by BURKE are used in conjunction with the adjustment assembly of ANDERSON, and therefore teaches the limitations of Claim 8.
Regarding Claim 9, the prior art reference combination of SOHLER in view of ANDERSON and further in view of BURKE renders the assembly of Claim 1 unpatentable as explained above.  ¶[0065] through ¶[0067] of BURKE teach if no load is sensed on choke cone assembly 36 by sensing assembly 212, the controller moves shaft 204 forward to full travel such that cone 206 seats against tail pipe 196.  This teaches the controller establishes a minimum gap width of zero when no pressure is sensed.  As feed stock collects in tail pipe 196, the pressure sensed by sensing assembly 212 increases and the controller unseats cone 206 from tail pipe 196 based upon the pre-programmed schedule to a gap setting larger than the minimum width previously established as zero.  A person of ordinary skill would apply this teaching to the adjustment assembly of ANDERSON where the updated programmable controller may close the gap between cone 10 and throttling surface 18 of SOHLER (where the ANDERSON assembly is used with a press as disclosed in SOHLER) to zero based upon the program instructions at the beginning of operation, and increase the gap based upon the pre-programmed reference schedule.
Regarding Claim 10, the prior art reference combination of SOHLER in view of ANDERSON and further in view of BURKE renders the assembly of Claim 1 unpatentable as explained above.  Page 2, col. 1, lines 26 through 31 of ANDERSON teach the control circuitry automatically operates the adjustment assembly through electric motor B based upon variations in the load on press motor A (Page 1, col. 2, lines 25-29) caused by the variation in resistance the product flow creates against rotation of shaft 12.  This teaches adjusting the gap in response to process variable information received from a system monitoring product flow through the press as Claim 10 specifies in the form of adjusting the gap based upon how hard worm 11 has to work against product flowing through the press to maintain rotational speed of shaft 12.
Similarly, ¶[0065] through ¶[0067] of BURKE teach the position of choke cone 206 may be adjusted with respect to tail pipe 196 according to the pre-programmed schedule in response to pressure sensed by sensing assembly 212 within tail pipe 196 created by feed stock build up within pipe 196.  This teaches adjusting the gap in response to process variable information (pressure within pipe 196) received from the system monitoring product flow through the press as Claim 10 specifies.  A person of ordinary skill would use the programmable controller taught by BURKE to control process variables of the adjustment assembly of ANDERSON by adjusting the gap between cone 10 and throttling surface 18 (where the ANDERSON assembly is used with a press as disclosed in SOHLER) according to the pre-programmed schedule contained within the programmable controller regarding acceptable load readings for operation of motor A in ANDERSON.
Regarding Claim 12, SOHLER discloses an industrial screw separator (Page 1, lines 1-15) comprising:
a housing (7 in Fig. 1; Page 1, line 71) defining a separation chamber (the open space between strainer 5 and housing 7 in Fig. 1), the separation chamber defined at least in part by a screen (5 in Fig. 1; Page 1, line 69);
an auger (1-4 in Fig. 1; Page 1, lines 62-64) extending through the separation chamber (auger 1-4 extends through housing 7 in Fig. 1);
a restrictor ring (10 in Fig. 1; Page 1, line 77) disposed to define a gap between the restrictor ring and the auger (Fig. 2 shows a gap defined between cone 10 and throttling surface 18 on bush 4 of the auger), wherein the auger is configured to force product in the separation chamber against the screen and towards the gap to produce a first output flow of product that has been pressed through the screen and a second output flow of product that passes through the gap (Page 1, lines 1-15);
an adjustment assembly (8-14 in Fig. 1; Page 1, lines 71-89) configured to move the restrictor ring (10 in Fig. 1) and adjust a width of the gap (the gap between cone 10 and throttling surface 18 in Fig. 2).
SOHLER does not disclose the electric motor, mechanical assembly and controller as claimed in Claim 12.
ANDERSON discloses an industrial screw separator (Page 1, col. 1, lines 1-5) comprising:
a housing (5 in Fig. 1; Page 1, col. 2, lines 10-24) defining a separation chamber (bars 6 form a barrel around shaft 12 in Fig. 1; Page 1, col. 2, lines 10-14), the separation chamber defined at least in part by a screen (bars 6 are spaced apart to form the barrel screen; Page 1, col. 2, lines 10-20);
an auger (11 and 12 in Fig. 1; Page 1, line 25) extending through the separation chamber (11 and 12 extend through barrel formed by bars 6 in Fig. 1);
a restricting choke mechanism (15 in Fig. 1; Page 1, lines 21-24) disposed to define a gap between the choke mechanism and the auger (a gap is created between choke mechanism 15 and auger 11 and 12 by radially moving jaws 21 toward and away from the auger to create a gap therebetween), wherein the auger is configured to force product in the separation chamber against the screen and towards the gap to produce a first output flow of product that has been pressed through the screen and a second output flow of product that passes through the gap (Page 1, col. 1, lines 1-16);
an adjustment assembly (Fig. 2) configured to move the choke mechanism (15 in Fig. 1) and adjust a width of the gap, the adjustment assembly comprising:
an electric motor (B in Figs. 2 and 3) having a shaft (motor B is shown in Fig. 3 with an output shaft);
a mechanical assembly (Fig. 2) coupling the electric motor to the choke mechanism to translate rotation of the shaft of the electric motor into movement of the choke mechanism to change the width of the gap (Page 1, col. 2, line 35 through Page 2, col. 1, line 6 describes how restricting choke mechanism 15 changes the width of the gap); and
a controller communicatively coupled to the electric motor (Page 2, col. 1, lines 7-25 disclose structure of a controller communicatively coupled to motor B in Fig. 2.), the controller having one or more processing devices (Fig. 3; Page 2, col. 1, line 26 through Page 4, col. 2, line 66 goes into detail regarding circuitry which controls the mechanical assembly).
The press shown in ANDERSON in connection with disclosure of the adjustment assembly uses radially movable jaws (21 in Fig. 2; Page 1, col. 2, line 41) which move toward and away from the worm auger to change the width of the gap.  However, Page 1, col. 2, lines 35-39 teaches the disclosed adjustment assembly may be used in conjunction with other types of choke mechanisms.  Page 1, col. 1, lines 1-43 teach improving manually-operated choke presses by using an adjustment assembly which is automatically adjusted.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to automate the adjustment assembly of a press of the type disclosed by SOHLER in order to improve its choke control as taught by ANDERSON on Page 1, col. 1, lines 22-43.  Also see M.P.E.P. §2144.04,III.  A person of ordinary skill would automate SOHLER’s manually-operated adjustment assembly by replacing the hand-wheel of SOHLER (11 in Fig. 1) with the worm (27 in Fig. 2; Page 1, col. 2, line 47-48), shaft (28 in Fig. 2; Page 1, col. 2, line 48), motor (B in Fig. 2) and control (Page 2, col. 1, line 7 through Page 4, col. 2, line 66) taught by ANDERSON such that the adjusting worm of ANDERSON rotates the adjustment nut of SOHLER (12 in Fig. 1) to move the restricting ring cone (10 in Fig. 1) in relation to the throttling surface (18 in Fig. 2).
The controller disclosed by ANDERSON uses 1930’s era technology to control automated movement of the adjustment assembly.  And, therefore, ANDERSON does not disclose a controller with memory and storage media used to execute the processing devices which cause the motor to move the adjustment assembly and change the width of the gap as the last clause of Claim 12 specifies.
BURKE discloses a press (20 in Fig. 1a; ¶[0037]) for compressing loose solid feedstock which uses controllers (181 and 182 in Fig. 2a; ¶[0061], and 300 in Fig. 6; ¶[0081]) to actively control a screw compressor (26 in Fig. 1e; ¶[0042]), a reciprocating compressor (28 in Fig. 1e; ¶[0047]) and choke cone assembly (36 in Fig. 1e; ¶[0038]) in real time to control the compression of the feedstock according to a pre-programmed schedule.  See Abstract.  ¶[0061] discloses the controller has a microprocessor which may be pre-programmed to include a reference or datum schedule to control operation of the press.  ¶[0065] through ¶[0067] describe how the controllers use choke cone assembly 36 to maintain pressure within the press by controlling movement of choke cone 206 in relation to digester insert tail pipe 196 (see Fig. 4a).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to update the controller of the adjustment assembly taught by ANDERSON with programmable controllers as taught by BURKE in order to control operation of the press in real time as BURKE teaches in ¶[0061].  A person of ordinary skill would understand the controllers described by BURKE have memory and storage media in order to pre-program the schedule that controls the gap between choke cone 206 and tail pipe 196, and apply this teaching to ANDERSON such that a programmable controller would have pre-programmed instructions which sends commands to electric motor B in ANDERSON that rotates worm 27 and changes the width of the gap.
Regarding Claim 13, the prior art reference combination of SOHLER in view of ANDERSON and further in view of BURKE renders the assembly of Claim 12 unpatentable as explained above.  The mechanical assembly disclosed in ANDERSON includes:
a worm gear (27 in Fig. 2) coupled to the shaft of the electric motor (worm 27 is on shaft 28 which is coupled through gearing 29 to the shaft of electric motor B as shown in Fig. 3); and
a ring gear (24 in Fig. 2; Page 1, col. 2, line 44) having an annular geometry with a worm thread on its outer surface (ring gear 24 is shown in Fig. 2 with an annular geometry and worm threads on its outer surface) and axial cam surfaces on its inner surface (23 in Fig. 2; Page 1, col. 2, line43), wherein the worm thread is engaged with the worm gear (Fig. 2 shows worm 27 engaged with the thread on the outer surface of ring gear 24; Page 1, col. 2, lines 47-48);
wherein the axial cam surfaces of the ring gear are engaged with the axial jaws (21 in Fig. 2) of the choke mechanism (15 in Fig. 1).
Regarding Claim 17, the prior art reference combination of SOHLER in view of ANDERSON and further in view of BURKE renders the assembly of Claim 12 unpatentable as explained above.  ¶[0062] of BURKE teaches controller 182 may be programmed to monitor operation of the press and correct deviations which occur due to small amounts of slack or tolerance build up within the system.  A person of ordinary skill would understand this as teaching to account for gear backlash in the adjustment assembly when programmable controllers as taught by BURKE are used in conjunction with the adjustment assembly of ANDERSON, and therefore teaches the limitations of Claim 17.
Regarding Claim 18, the prior art reference combination of SOHLER in view of ANDERSON and further in view of BURKE renders the assembly of Claim 12 unpatentable as explained above.  ¶[0065] through ¶[0067] of BURKE teach if no load is sensed on choke cone assembly 36 by sensing assembly 212, the controller moves shaft 204 forward to full travel such that cone 206 seats against tail pipe 196.  This teaches the controller establishes a minimum gap width of zero when no pressure is sensed.  As feed stock collects in tail pipe 196, the pressure sensed by sensing assembly 212 increases and the controller unseats cone 206 from tail pipe 196 based upon the pre-programmed schedule to a gap setting larger than the minimum width previously established as zero.  A person of ordinary skill would apply this teaching to the adjustment assembly of ANDERSON where the updated programmable controller may close the gap between cone 10 and throttling surface 18 of SOHLER (where the ANDERSON assembly is used with a press as disclosed in SOHLER) to zero based upon the program instructions at the beginning of operation, and increase the gap based upon the pre-programmed reference schedule.
Regarding Claim 19, the prior art reference combination of SOHLER in view of ANDERSON and further in view of BURKE renders the assembly of Claim 12 unpatentable as explained above.  Page 2, col. 1, lines 26 through 31 of ANDERSON teach the control circuitry automatically operates the adjustment assembly through electric motor B based upon variations in the load on press motor A (Page 1, col. 2, lines 25-29) caused by the variation in resistance the product flow creates against rotation of shaft 12.  This teaches adjusting the gap in response to process variable information received from a system monitoring product flow through the press as Claim 19 specifies in the form of adjusting the gap based upon how hard worm 11 has to work against product flowing through the press to maintain rotational speed of shaft 12.
Similarly, ¶[0065] through ¶[0067] of BURKE teach the position of choke cone 206 may be adjusted with respect to tail pipe 196 according to the pre-programmed schedule in response to pressure sensed by sensing assembly 212 within tail pipe 196 created by feed stock build up within pipe 196.  This teaches adjusting the gap in response to process variable information (pressure within pipe 196) received from the system monitoring product flow through the press as Claim 19 specifies.  A person of ordinary skill would use the programmable controller taught by BURKE to control process variables of the adjustment assembly of ANDERSON by adjusting the gap between cone 10 and throttling surface 18 (where the ANDERSON assembly is used with a press as disclosed in SOHLER) according to the pre-programmed schedule contained within the programmable controller regarding acceptable load readings for operation of motor A in ANDERSON.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SOHLER in view of ANDERSON and further in view of BURKE and further in view of U.S. Patent No. 4,253,390 to Hunt et al., hereinafter HUNT.
Regarding Claims 11 and 20, the prior art reference combination of SOHLER in view of ANDERSON and further in view of BURKE renders the assembly of Claims 10 and 19, respectively, unpatentable as explained above.  As explained in the rejection of Claim 10, both ANDERSON and BURKE teach adjusting the gap in response to process variable information received from a system monitoring product flow through the respective presses.  However, neither ANDERSON nor BURKE teach the process variable information includes one of the three specific types of process variable information specified in Claim 11.
HUNT teaches a system for extracting liquids from fruit and the like (Title) which uses a moisture sensor (122 in Fig. 3; col. 9, lines 25-32) to adjust the back pressure system (53 in Fig. 1; col. 6, lines 13-15) of a screw press (40 in Fig. 1; col. 5, line 18) based upon dryness of waste (waste J in Fig. 1; col. 9, lines 25-51) exiting the gap between the door (49 in Fig. 1; col. 6, line9) at the back end of the pressing chamber (46 in Fig. 1; col. 6, line 2).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to monitor other types of process variables as feedback for control, such as BURKE expresses in ¶[0085], where the process variable would involve an attribute of the product flow exiting the press as HUNT teaches.  A person of ordinary skill would apply the teachings of HUNT to the adjustment assembly of ANDERSON which has been updated with the programmable controller according to BURKE by using a moisture sensor to monitor the moisture content of product exiting between restrictor ring cone 10 and throttling surface 18 when using the assembly in conjunction with a press using restrictor ring construction as SOHLER discloses.
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over SOHLER in view of ANDERSON and further in view of BURKE and U.S. Patent No. US 6,871,522 B2 to Maddock et al., hereinafter MADDOCK.
Regarding Claims 6 and 15, the prior art reference combination of SOHLER in view of ANDERSON and further in view of BURKE renders the assembly of Claim 1 and separator of Claim 12, respectively, unpatentable as explained above.  Both ANDERSON and BURKE teach adjusting the gap in response to process variable information received from a system monitoring product flow through the respective presses as explained in the rejection of Claim 10 above.  However, neither ANDERSON nor BURKE expressly describe calibrating the gap width between the restrictor ring and the auger with instructions as claimed in Claims 6 and 15.
In the field of gap control between machine parts, MADDOCK discloses a continuous extrusion machine (Fig. 1; col. 5, lines 20-21) in which material (6 in Fig. 1; col. 5, line 25-26) is fed through a gap (12 in Fig. 3; col. 5, line 46) between a wheel (2 in Fig. 1; col. 5, line 21) and a shoe (3 in Fig. 1; col. 5, line 22) held closely adjacent the wheel to form the material into the shape of the gap therebetween.  Col. 8, lines 33-50 teaches calibration of the gap between the wheel and shoe by first pre-setting the gap at 0.0mm; i.e. contacting the wheel with the shoe.  Once the gap is set at 0.0mm, the gap is increased until it reaches a desired gap width size of 2.0mm.  Once calibration has taken place, the gap size is monitored during operation to maintain the desired gap width (col. 8, lines 51-63).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to include a calibration routine as taught by MADDOCK within the instructions stored in the programmable controllers as taught by BURKE to calibrate the gap width between the restricting ring cone and throttling surface of SOHLER when the adjustment assembly taught by ANDERSON is used to automate the gap control in order to improve position control of the restricting ring cone with respect to the throttling surface.
Regarding Claims 7 and 16, the prior art reference combination of SOHLER in view of ANDERSON and further in view of BURKE and MADDOCK renders the assembly of Claim 6 and separator of Claim 15, respectively, unpatentable as explained above.  The calibration routine taught by MADDOCK uses gap sensors (4, 4A and 5 in Fig. 1; col. 7, line 59-63) to sense the gap between the wheel and the shoe as shown in Fig. 3.  When including the calibration routine taught by MADDOCK as part of the instructions stored within the programmable controllers as taught by BURKE, a person of ordinary skill would apply the calibration routine to the apparatus of BURKE by using sensing assembly 212 to sense the gap width.  When applying the calibration routine taught by MADDOCK through the programmable controllers as taught by BURKE to the apparatus taught by ANDERSON, a person of ordinary skill would use ANDRESON’s control circuitry based upon variations in electrical current to sense the gap width, as specified in Claims 7 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 2:30pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725